DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 1/26/2021 has been entered. The claims 1, 12 and 20 have been amended. The claim 17 has been cancelled. The claims 1-16 and 18-21 are pending in the present application. 

Response to Arguments
Applicant’s arguments filed 1/26/2021 with respect to the new claim limitations of the amended claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the present Office Action. 
Applicant's arguments filed 1/26/2021 with respect to the previously cited references have been fully considered but they are not persuasive. 
In Remarks, applicant repeated the claim limitations and made general allegation that Kedenburg fails to teach or suggests wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both where a respective one of the first plurality of content items is stored in a content database. 
However, the claim limitation is subject to broadest reasonable interpretation consistent with applicant’s specification. Applicant’s directory file corresponds a record in a database and a 
Kedenburg teaches at Paragraph 0064 that the discrete portions of the event information (event content record as a directory file) includes a current score (first field/pathname), a current period (second field/pathname), a duration of time left in the quarter (third field/pathname), time left (fourth field/pathname). 
Kedenburg teaches by way of FIG. 2A accessing an event content record (e.g., one of a different video enhancement overlays corresponding the identified event of the plurality of events) retrieved from a data store of the social networking system corresponding to the event identifier, wherein the event content record identifier identifies multiple locations of the first plurality of event content items (such as the team scores in the score fields 302a-302d and 304a-304d) corresponding to the discrete portions of the event information for the video enhancement overlay by way of FIGS. 3A-3D. 
In Remarks, applicant misinterpreted Campbell’s teaching in relation to the claim invention and alleged that the player profile of Campbell is not a directory file that indicates locations where statistics and information corresponding to a player are stored. 

However, Campbell implicitly teaches the claim limitation of “wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both where a respective one of the first plurality of content items is stored in a content database”. 
Campbell teaches at FIG. 14 and Paragraph 0071 that the graphic 1452 (content record as a directory file) includes the image of ED Harkin (first field/pathname) and the selected statistics (second field/pathname). 
Campbell teaches at FIGS. 12-15 and Paragraph 0066 accessing a participant frame (a content record) as a directory (file) for the listing of players/participants (pathnames) identified by the first content index and the statistics options 1260 and 1262 for viewing statistics of participants that are involved in the event. The statistics may be retrieved from the performance social network and/or from other sources (database).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 recites the new claim limitation “wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicates one of (a) a file, (b) a location within the file”. However, it is not clear whether the recitation of “the file” refers to “a directory file” or “(a) a file”. Clarification is required.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US-PGPUB No. 2013/0222418 (hereinafter Campbell) in view of Kedenburg III, US-PGPUB No. 2018/0146217 (hereinafter Kedenburg); Vunic et al. US-PGPUB No. 2012/0219271 (hereinafter Vunic); Kawaguchi US-PGPUB No. 2011/0034261 (hereinafter Kawaguchi)/Ong US-PGPUB No. 2017/0326459 (hereinafter Ong)/Lee et al. US-PGPUB No. 2016/0261929 (hereinafter Lee). 
.  
Re Claim 1:  
Under BRI, Campbell implicitly teaches a method for generating a digital graphic, the method comprising: 
Providing, by a computing entity, a graphics building interface to be displayed by and interacted with via a user computing entity (Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell further teaches the information selector at Paragraph 0056 that the data option 958 may be configured to provide options for the user to determine what types of data may be utilized and the data option 958 may be utilized to specifically identify a featured person, group and/or subject. Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
); 
Generating, by the computing entity, a graphics object, the graphics object (a) being a data structure comprising a predetermined set of data fields and predetermined structure information, and (b) configured for generating a graphic (
Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell further teaches the information selector at Paragraph 0056 that the data option 958 may be configured to provide options for the user to determine what types of data may be utilized and the data option 958 may be utilized to specifically identify a featured person, group and/or subject. Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
In another embodiment, Campbell teaches at Paragraph 0065 and FIG. 12 that a graphics frame 1258 provides one or more template graphics to include in the broadcast. Campbell teaches that the user first select the context index selectors in the graphics frame 1358 including items such as “Goals per frame” and “Saves per game”. Campbell further teaches the player information selectors in relation to the selected option “Saves per game” where the player is selected.  
Campbell teaches at FIGS. 13-16 and Paragraph 0070-0076 that that the user may select the saves per game option from a graphics frame 1358….additionally select Ed Harkin from the participant frame…..the user interface 1150 provide additional options for providing a graphic for a video production….user to enter a jersey number of a player…user may select the first identifier option 1552 and input 1 to identify Ed Harkin. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template (template graphic) of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Campbell teaches at Paragraph 0047-0048 that by selecting one of the game options, in-game statistics may be provided); 
Receiving, by the computing entity, an indication of a first user input selecting a first selectable option from a plurality of selectable options, the first user input received via the 
Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell further teaches the information selector at Paragraph 0056 that the data option 958 may be configured to provide options for the user to determine what types of data may be utilized and the data option 958 may be utilized to specifically identify a featured person, group and/or subject. Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
In another embodiment, Campbell teaches at Paragraph 0065 and FIG. 12 that a graphics frame 1258 provides one or more template graphics to include in the broadcast. Campbell teaches that the user first select the context index selectors in the graphics frame 1358 including items such as “Goals per frame” and “Saves per game”. Campbell further teaches the player information selectors in relation to the selected option “Saves per game” where the player is selected.  
Campbell teaches at FIGS. 13-16 and Paragraph 0070-0076 that that the user may select the saves per game option from a graphics frame 1358….additionally select Ed Harkin from the participant frame…..the user interface 1150 provide additional options for providing a graphic for a video production….user to enter a jersey number of a player…user may select the first identifier option 1552 and input 1 to identify Ed Harkin. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template (template graphic) of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Campbell teaches at Paragraph 0047-0048 that by selecting one of the game options, in-game statistics may be provided);  
Accessing, by the computing entity, a content record identified by the first content index, wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both  where a respective one of the first plurality of content items is stored in a content database (
Campbell implicitly teaches or suggests the claim limitation. 
Campbell teaches at FIG. 14 and Paragraph 0071 that the graphic 1452 (content record as a directory file) includes the image of ED Harkin (first field/pathname) and the selected statistics (second field/pathname). 
Campbell teaches at FIGS. 12-15 and Paragraph 0066 accessing a participant frame (a content record) as a directory (file) for the listing of players/participants (pathnames) identified by the first content index and the statistics options 1260 and 1262 for viewing statistics of participants that are involved in the event. The statistics may be retrieved from the performance social network and/or from other sources (database).  
Campbell teaches at Paragraph 0056 that the data option 958 may include one or more sources such as the performance social network, a statistical database and the source may be determined and the data option 958 is utilized to determine the subject matter of the data….to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image, and/or other data may be configured and provided in the pre-game production and at Paragraph 0072 that the production computing device user may select a single participant (from a participant frame)….the production computing device user may select the saves per game graphic and Ed Harkin for the first option and a goals per game graphic and a second participant for another graphic.  
The content record in FIG. 14 is identified by the data options 958 which is utilized to specifically identify a feature person name, the feature person photo/image and the feature person game statistics. The location of the feature person photo/image is tied to the location of the player photo in the player profile page in the social network and the location of the player performance statistics is tied to the location of the player statistics in the player profile page in the social network. Moreover, the location of the player photo is related to Ed Harkin’s profile on the performance social network as the photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network (Paragraph 0070). The location of the feature person game statistics is related to the statistics database or the social network, or other sources (Paragraph 0028 and 0066). 
Campbell shows at FIG. 14 that the content record is represented by the record 1452 which includes a plurality of content items including the player’s photograph and statistics. The record 1452 is identified via the data options 958 identifying one or more sources (pathnames) for the feature person name, the feature person photo/image and the feature person game statistics. 
Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (mapping to the one or more pathnames corresponding to the content items) (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
In another embodiment, Campbell teaches at Paragraph 0065 and FIG. 12 that a graphics frame 1258 provides one or more template graphics to include in the broadcast. Campbell teaches that the user first select the context index selectors in the graphics frame 1358 including items such as “Goals per frame” and “Saves per game”. Campbell further teaches the player information selectors in relation to the selected option “Saves per game” where the player is selected.  
Campbell teaches at FIGS. 13-16 and Paragraph 0070-0076 that that the user may select the saves per game option from a graphics frame 1358….additionally select Ed Harkin from the participant frame…..the user interface 1150 provide additional options for providing a graphic for a video production….user to enter a jersey number of a player…user may select the first identifier option 1552 and input 1 to identify Ed Harkin. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template (template graphic) of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Campbell teaches at Paragraph 0047-0048 that by selecting one of the game options, in-game statistics may be provided. 
Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. . 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection. 

Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic); 
Identifying, by the computing entity, at least one (a) field value or (b) pathname from the content record corresponding to at least one content item of the first plurality of content items indexed by the first content index, the at least one content item selected based on the predetermined set of data fields of the graphics object and the first content index (
Under BRI, Campbell implicitly teaches or suggests the highlighted claim limitation. 
Campbell teaches at FIGS. 12-15 and Paragraph 0066 accessing a participant frame (a content record) with a list of players/participants identified by the first content index and the statistics options 1260 and 1262 for viewing statistics of participants that are involved in the event. The statistics may be retrieved from the performance social network and/or from other sources (database).  Campbell teaches at Paragraph 0056 that the data option 958 may include one or more sources such as the performance social network, a statistical database and the source may be determined and the data option 958 is utilized to determine the subject matter of the data….to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image, and/or other data may be configured and provided in the pre-game production and at Paragraph 0072 that the production computing device user may select a single participant (from a participant frame)….the production computing device user may select the saves per game graphic and Ed Harkin for the first option and a goals per game graphic and a second participant for another graphic.  
Campbell’s content record in FIG. 14 is identified by the data options 958 which is utilized to specifically identify a feature person name, the feature person photo/image and the feature person game statistics. The location of the feature person photo/image is tied to the location of the player photo in the player profile page in the social network and the location of the player performance statistics is tied to the location of the player statistics in the player profile page in the social network. Moreover, the location of the player photo is related to Ed Harkin’s profile on the performance social network as the photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network (Paragraph 0070). The location of the feature person game statistics is related to the statistics database or the social network, or other sources (Paragraph 0028 and 0066). 
Campbell shows at FIG. 14 that the content record is represented by the record 1452 which includes a plurality of content items including the player’s photograph and statistics. The record 1452 is identified via the data options 958 identifying one or more sources (pathnames) for the feature person name, the feature person photo/image and the feature person game statistics. 
Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (mapping to the one or more pathnames corresponding to the content items) (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
In another embodiment, Campbell teaches at Paragraph 0065 and FIG. 12 that a graphics frame 1258 provides one or more template graphics to include in the broadcast. Campbell teaches that the user first select the context index selectors in the graphics frame 1358 including items such as “Goals per frame” and “Saves per game”. Campbell further teaches the player information selectors in relation to the selected option “Saves per game” where the player is selected.  
Campbell teaches at FIGS. 13-16 and Paragraph 0070-0076 that that the user may select the saves per game option from a graphics frame 1358….additionally select Ed Harkin from the participant frame…..the user interface 1150 provide additional options for providing a graphic for a video production….user to enter a jersey number of a player…user may select the first identifier option 1552 and input 1 to identify Ed Harkin. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template (template graphic) of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Campbell teaches at Paragraph 0047-0048 that by selecting one of the game options, in-game statistics may be provided);
Automatically populating, by the computing entity, two or more data fields of the predetermined set of data fields of the graphics object based on the at least one (a) field value or (b) pathname such that the two or more data fields of the graphics object are automatically populated based on the first user input (
Campbell’s content record in FIG. 14 is identified by the data options 958 which is utilized to specifically identify a feature person name, the feature person photo/image and the feature person game statistics. The location of the feature person photo/image is tied to the location of the player photo in the player profile page in the social network and the location of the player performance statistics is tied to the location of the player statistics in the player profile page in the social network. Moreover, the location of the player photo is related to Ed Harkin’s profile on the performance social network as the photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network (Paragraph 0070). The location of the feature person game statistics is related to the statistics database or the social network, or other sources (Paragraph 0028 and 0066). 
Campbell shows at FIG. 14 that the content record is represented by the record 1452 which includes a plurality of content items including the player’s photograph and statistics. The record 1452 is identified via the data options 958 identifying one or more sources (pathnames) for the feature person name, the feature person photo/image and the feature person game statistics. 
Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (mapping to the one or more pathnames corresponding to the content items) (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
In another embodiment, Campbell teaches at Paragraph 0065 and FIG. 12 that a graphics frame 1258 provides one or more template graphics to include in the broadcast. Campbell teaches that the user first select the context index selectors in the graphics frame 1358 including items such as “Goals per frame” and “Saves per game”. Campbell further teaches the player information selectors in relation to the selected option “Saves per game” where the player is selected.  
Campbell teaches at FIGS. 13-16 and Paragraph 0070-0076 that that the user may select the saves per game option from a graphics frame 1358….additionally select Ed Harkin from the participant frame…..the user interface 1150 provide additional options for providing a graphic for a video production….user to enter a jersey number of a player…user may select the first identifier option 1552 and input 1 to identify Ed Harkin). 

Under BRI, Kedenburg implicitly teaches the claim limitation: 
Generating, by the computing entity, a graphics object, the graphics object (a) being a data structure comprising a predetermined set of data fields and predetermined structure information, and (b) configured for generating a graphic (
Kedenburg teaches at FIGS. 3A-3D generating a graphics object as shown in each of the figures and the graphics object in each of the figures being a graphics data structure comprising a plurality of data fields and predetermined structure information. 
Kendenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s fields corresponding to each of the field icons 225 are mapped to the information selectors. The fields for each field icon 225 are the selectable options as the fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event); 
Receiving, by the computing entity, an indication of a first user input selecting a first selectable option from a plurality of selectable options, the first user input received via the graphics building interface, the first selectable option corresponding to a first content index, wherein a first plurality of content items are indexed by the first content index (
Kendenburg teaches at FIGS. 2A-2B receiving an indication of a first user input selecting a field icon 225 of the one of 224a-224d from the plurality of selectable options/icons 225, the first user input received via the GUI, the first selectable icon 225 corresponding to a first content index in each of the FIGS. 3A-3D, wherein a first plurality of content items (fields in FIGS. 3A-3D) are indexed by the first content index. 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s fields corresponding to each of the field icons 225 are mapped to the information selectors. The fields for each field icon 225 are the selectable options as the fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event); 
Accessing, by the computing entity, a content record identified by the first content index, wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both  where a respective one of the first plurality of content items is stored in a content database (
Kedenburg teaches at Paragraph 0064 that the discrete portions of the event information (event content record as a directory file) includes a current score (first field/pathname), a current period (second field/pathname), a duration of time left in the quarter (third field/pathname), time left (fourth field/pathname). 
Kedenburg teaches by way of FIG. 2A accessing an event content record (e.g., one of a different video enhancement overlays corresponding the identified event of the plurality of events) retrieved from a data store of the social networking system corresponding to the event identifier, wherein the event content record identifier identifies multiple locations of the first plurality of event content items (such as the team scores in the score fields 302a-302d and 304a-304d) corresponding to the discrete portions of the event information for the video enhancement overlay by way of FIGS. 3A-3D. 
Kedenburg teaches accessing a content record with a list of field icons 225 relating to the selected first content index 222a (first event) of FIG. 2A, wherein the event content record in FIG. 2B has a list of template indicators 224a-d with various field icons which identify locations of the first plurality of content items (event information items corresponding to the respective video overlay templates) indexed by the first content index 222a. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster); 
Identifying, by the computing entity, at least one (a) field value or (b) pathname from the content record corresponding to at least one content item of the first plurality of content items indexed by the first content index, the at least one content item selected based on the predetermined set of data fields of the graphics object and the first content index (
Kedenburg explicitly teaches the un-highlighted claim limitation above and implicitly teaches or suggests the highlighted claim limitation. 
Kedenburg teaches by way of FIG. 2A user interacting with the first event content index such as the NBA game event from a list of events as shown by the event indicators 222a-222d of FIG. 2A and at FIG. 2B identifying one of a field value or a pathname from the chosen event content record corresponding to the video enhancement overlay having a plurality content items corresponding to the plurality of fields as defined by the video overlay template, the at least one content item selected based on the predetermined set of data fields defined in the video overlay template to correspond to the team score fields 302a-302d and 304a-304d of FIG. 3A-3D by way of the selection of the data fields in FIG. 2B to build the graphics object including the video enhancement overlay and the first event content index selected by the user, wherein the at least one pathname corresponding to the selected data field corresponding to the one of the team scores indicates one of (i) a file, (ii) a location within the file or (iii) both of the sport video event where at least one content item (e.g., the team score) is stored within the data store of a server device or a social networking system. The examiner has mapped the data store of the social networking system to the claimed content database as the data store of the social networking system includes an event graph database and stores a plurality of events with each event include event video and a plurality of content items (team scores and statistics of the players) associated with the event video. 
Kedenburg teaches at Paragraph 0023 that a video overlay template for a sporting event may include fields dedicated to the scores and team/individual statistics and at Paragraph 0028 that the server device generates a video enhancement overlay including event information where the video enhancement overlay can be viewed as a file including a plurality of content items/fields which is overlaid upon the live video stream of the event and at Paragraph 0040-0043 that the video presentation system 112 accesses event information available within the communication system, e.g., the social networking system of FIG. 9 where one of more fields correspond to discrete portions/locations of the event information based on the event information received from the server device 108, e.g., the social networking system 108 and at Paragraph 0122 that the social networking system may allow users to configure events…a first user may configure an event with attributes including time and date of the event, location of the event and at Paragraph 0130 that a resource such as an audio file, video file, digital photo, text file, structured document or application may be located within social networking system 902 and at Paragraph 0031 that the server device 108 includes a communication system 110 that includes a social networking system.  
Kedenburg teaches that the event content record identifier identifies multiple locations of the first plurality of event content items (such as the team scores in the score fields 302a-302d and 304a-304d) by way of FIGS. 3A-3D. 
Kedenburg teaches that the video enhancement overlay includes displayed event information items about the event within fields of the identified video overlay template and the event information item associated with the respective video overlay template for the event identified is retrieved from the data store of the social networking system. 
In Summary, Kedenburg teaches identifying a field value or pathname from the event content record corresponding to at least one event information item selected based on the data fields of the video overlay template and the event identifier, wherein the least one pathname indicates a location within the event data record file and where at least one event content item (e.g., a team score) is stored within the data store such as the social graph database and such a data store include one or more searchable or query-able indexes. 
Kedenburg teaches at Paragraph 0031 that the communication system 110 can include a social networking system and at Paragraph 0082 that if a user has liked the Warriors via a social networking profile, the video presentation system 112 can cause the first customized graphic 402 to display within the video enhancement overlay. If the user has liked the Thunder via a social networking profile, the video presentation system 112 can cause the second customized graphic 404 to display within the video enhancement overlay….the video presentation system 112 enables a broadcaster to select information or explicitly identify a customized graphic to display within the video enhancement overlay and at Paragraph 0099 that the method 700 involves identifying the event from a plurality of previously created events based on a time of origination of the live video stream (and thus teaches a first content index corresponding to the event) where the event includes a plurality of content items received via the communication system (the social networking system) as Kedenburg teaches at Paragraph 0064 that the discrete portions of the event information includes a current score, a current period, a duration of time left in the quarter, time left in the event or any other dynamic information associated with the identified event (the identifier corresponds to the claimed first content index) and the video presentation system 112 can include the received event information within respective fields of a video overlay template to generate a video enhancement overlay. 
Kedenburg teaches at Paragraph 0040 that the video presentation system 112 accesses event information available within the communication implemented by the social networking system. Kedenburg teaches at FIG. 9 and Paragraph 0122 that a social networking system may support a variety of applications such as photo sharing….on-line calendars and events and at FIG. 9 that the social networking system has one or more data stores (content database) such as the social graph database and at Paragraph 0149 that one or more of the content objects of the online social network may be associated with a privacy setting and the privacy settings for an object may be stored in association with the object in an index on an authorization server…..content objects associated with the social-graph element can be accessed using the online social network.
Kedenburg teaches at Paragraph 0078 that the video presentation system 112 receives the event information from a variety of sources. For example, in one or more embodiments, the video presentation system 112 receives information about the NBA game from a third party server 114 (database). Kedenburg teaches at Paragraph 0043 that the video presentation system 112 provides an identifier of a template stored on a respective client device…..based on event information received from (the database of or the storage device 806) the server device 108. 
Kedenburg teaches at Paragraph 0098 that the video enhancement overlay includes event information….the act 710 involves detecting at a server device a live video stream originating from a client device located at an event. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event
); 
Automatically populating, by the computing entity, two or more data fields of the predetermined set of data fields of the graphics object based on the at least one (a) field value or (b) pathname such that the two or more data fields of the graphics object are automatically populated based on the first user input (
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event). 

It would have been obvious to of the ordinary skill in the art before the filing date of the instant application to have recognized that the presentation can be formed by a presentation template with graphics items that are described by the graphic templates and each graphic template includes a plurality of fields such as the player statistics fields or the team statistics fields determined by the selectable item index. One of the ordinary skill in the art would have been motivated to have provided the data sources for the plurality of fields to be populated for the presentation template. 
For the above reasons, in view of the overall disclosure of Kedenburg’s data store storing the plurality of content items, Kedenburg implicitly teaches the claim limitation: 
wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both  where a respective one of the first plurality of content items is stored in a content database (
Kedenburg teaches at Paragraph 0023 that a video overlay template for a sporting event may include fields dedicated to the scores and team/individual statistics and at Paragraph 0028 that the server device generates a video enhancement overlay including event information where the video enhancement overlay can be viewed as a file including a plurality of content items/fields which is overlaid upon the live video stream of the event and at Paragraph 0040-0043 that the video presentation system 112 accesses event information available within the communication system, e.g., the social networking system of FIG. 9 where one of more fields correspond to discrete portions/locations of the event information based on the event information received from the server device 108, e.g., the social networking system 108 and at Paragraph 0122 that the social networking system may allow users to configure events…a first user may configure an event with attributes including time and date of the event, location of the event and at Paragraph 0130 that a resource such as an audio file, video file, digital photo, text file, structured document or application may be located within social networking system 902 and at Paragraph 0031 that the server device 108 includes a communication system 110 that includes a social networking system). 
However, a database for storing the sporting events is old and well known in the art. 
Vunic explicitly teaches the claimed content database, Vunic teaches the claim limitation: 
wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both  where a respective one of the first plurality of content items is stored in a content database (Vunic teaches at Paragraph 0047 that official scorekeepers for a sporting event typically input scoring values into a database that is accessible and at Paragraph 0070 that the event-segment is catalogued in database that enables end-users to submit search requests and at Paragraph 0067 that video-segments are transcoded to a plurality of encodings to permit their transmission over a plurality of carriers to a plurality of mobile devices. It is noted that the video-segments are encoded as compression files). 
Vunic’s content database when applied to the Kedenburg’s data store storing a plurality of content items would have modified Kedenburg’s data store as being the content database to have enabled Kedenburg’s system to provide at last one pathname of the event content item indicating one of (i) a file of the event content item, (ii) a location of the event content item, or (iii) both where the at least one event content item is stored within the content database. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that Kedenburg’s data store having a database can be modified by Vunic to have stored the scoring values and event-segment having the scores values as a file to be retrieved by the end-users. One of the ordinary skill in the art would have been motivated to have organized a database of event-segments and to have stored the score values associated with the sporting-event for retrieval by the end-users. 
Lee teaches at FIG. 3 and Paragraph 0149 and Paragraph 0177 that the event section (the image section) includes a guide area 320 (file directory) which includes the score of the game (first field/pathname) and the duration of the game (second field/pathname). 
Kawaguchi teaches at 0082 that a data management server having the management database 24 recording the bowling records including the bowler’s scores. 

Kawaguchi/Ong/Lee teaches the claim limitation: 
wherein the content record is a directory file comprising a plurality of pathnames, each of the plurality of pathnames indicate one of (a) a file, (b) a location within the file, or (c) both  where a respective one of the first plurality of content items is stored in a content database. 
Ong/Kawaguchi/Lee’s record including multiple fields when applied to the Kedenburg’s data store storing a plurality of content items would have modified Kedenburg’s data store as being the content database to have enabled Kedenburg’s system to provide at least one pathname of the event content item indicating one of (i) a file of the event content item, (ii) a location of the event content item, or (iii) both in a content record where multiple content items is stored as content fields in a record within the content database. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that Kedenburg’s data store having a database can be modified by Ong/Kawaguchi to have queries a relational database for the content items associated with a content record where the scores values can be retrieved by the end-users as content items. One of the ordinary skill in the art would have been motivated to have organized a database of event-segments and to have stored the score values associated with the sporting-event in a record for retrieval by the end-users. 
Re Claim 21: 

However, Kedenburg and Campbell further teach the claim limitation of receiving a second user input selecting a second selectable option from the plurality of selectable options, the second selectable option corresponding to a second content index that indexes a second plurality of content items, wherein the first content index and the second content index each correspond to a corresponding category of content items; receiving a third user input selecting a third selectable option, the third selectable option being a data selector, the data selector corresponding to a type of content item; based on the content record, the third selectable option, 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s fields corresponding to each of the field icons 225 are mapped to the information selectors. The fields for each field icon 225 are the selectable options as the fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event
The selectable options are mapped to Campbell’s data options 958 where a second or a third player can be selected. Campbell’s content record in FIG. 14 is identified by the data options 958 which is utilized to specifically identify a feature person name, the feature person photo/image and the feature person game statistics. The location of the feature person photo/image is tied to the location of the player photo in the player profile page in the social network and the location of the player performance statistics is tied to the location of the player statistics in the player profile page in the social network. Moreover, the location of the player photo is related to Ed Harkin’s profile on the performance social network as the photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network (Paragraph 0070). The location of the feature person game statistics is related to the statistics database or the social network, or other sources (Paragraph 0028 and 0066). 
Campbell shows at FIG. 14 that the content record is represented by the record 1452 which includes a plurality of content items including the player’s photograph and statistics. The record 1452 is identified via the data options 958 identifying one or more sources (pathnames) for the feature person name, the feature person photo/image and the feature person game statistics. 
Campbell teaches at FIG. 8 selecting the media production template and at FIG. 9-11 selecting the content index items including “Statistics” field edit 1508, “Featured Teams” field 958 (the data option 958), “Coach Chipawa” field 960 (the featured person option 960), “Most Points” field edit 1152. Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (mapping to the one or more pathnames corresponding to the content items) (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Accordingly, the data option 958 provides a selectable option for the information/content item. Campbell teaches at Paragraph 0060 that the statistics settings are provided for the user to select the statistics, the source of the statistics, the visual effect of the statistics (color, font, size etc.), and/or other statistics settings. An edit option 1058 also provides for editing the selected settings, adding additional setting and/or deleting selected settings. 
In another embodiment, Campbell teaches at Paragraph 0065 and FIG. 12 that a graphics frame 1258 provides one or more template graphics to include in the broadcast. Campbell teaches that the user first select the context index selectors in the graphics frame 1358 including items such as “Goals per frame” and “Saves per game”. Campbell further teaches the player information selectors in relation to the selected option “Saves per game” where the player is selected.  
Campbell teaches at FIGS. 13-16 and Paragraph 0070-0076 that that the user may select the saves per game option from a graphics frame 1358….additionally select Ed Harkin from the participant frame…..the user interface 1150 provide additional options for providing a graphic for a video production….user to enter a jersey number of a player…user may select the first identifier option 1552 and input 1 to identify Ed Harkin). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of updating the graphics building interface to provide a graphic rendered based on the updated graphics object.
However, Campbell further teaches the claim limitation of updating the graphics building interface to provide a graphic rendered based on the updated graphics object (
Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the graphics object is generated responsive to a user selection of a 
However, Campbell further teaches the claim limitation that the graphics object is generated responsive to a user selection of a template, the template defining the predetermined set of data fields and predetermined graphics structure information (
Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the graphics building interface provides a plurality of selectors each corresponding to a plurality of selectable options, wherein the plurality of selectors are determined based on the user selection of the template.
However, Campbell further teaches the claim limitation that the graphics building interface provides a plurality of selectors each corresponding to a plurality of selectable options, wherein the plurality of selectors are determined based on the user selection of the template Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the predetermined set of data fields comprise (a) at least one text field and (b) at least one content field, the at least one content field being one of (i) a graphic content field or (ii) a non-graphic content field.
However, Campbell further teaches the claim limitation that the predetermined set of data fields comprise (a) at least one text field and (b) at least one content field, the at least one content field being one of (i) a graphic content field or (ii) a non-graphic content field (
Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that updating the graphics object comprises updating two or more content fields of the predetermined set of data fields.
However, Campbell further teaches the claim limitation that updating the graphics object comprises updating two or more content fields of the predetermined set of data fields (Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection).
Re Claim 7: 

However, Campbell further teaches the claim limitation of receiving textual user input, the textual user input received via the graphics building interface; and updating a text field of the predetermined set of data fields based on the textual user input (Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one pathname corresponds to a graphic file or a data file stored in a content database.
Campbell further teaches the claim limitation that the at least one pathname corresponds to a graphic file or a data file stored in a content database (Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection).
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the graphics building interface is provided via a web browser operating on the user computing entity. 
Campbell further teaches that the graphics building interface is provided via a web browser operating on the user computing entity (Campbell teaches at FIG. 8 and Paragraph 0053 that a user interface 850 for selecting and/or editing production templates of a broadcast. Campbell teaches at Paragraph 0051 that in response to selection of one of the events listed in the event listing section 754, production options may be provided and at Paragraph 0075 that the user interface 1550 includes an identifier option for each of the teams that are participating in the event and at FIG. 12 and Paragraph 0066-0068 in response to selection of the begin broadcast option 882, the broadcast may commence with the production computing device…by selecting an image in the cameras frame 1252, that video and/or audio feed will be provided for broadcast in a broadcast frame 1254…A participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings. Campbell teaches at Paragraph 0066-0067 that a participant frame 1256 is also provided for identifying a participant to include in the broadcast graphic and also included are statistics options 1260, 1262 for viewing statistics of participants that are involved in the event…..by selecting one or more participants from the participant frame, the production computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic.  
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
The sports for selection in ordered listing in FIG. 8 or the images (camera numbers) in the camera frame 1252 of broadcast production template in FIG. 12 or the teams in the data option 958 of FIG. 9 or the statistics in relation to the edit option 1056 of FIG. 10 or the participants for selection in ordered listing FIG. 12 (participants are identified by the participants’ identifiers/numbers) or graphics for selection in ordered listing in FIGS. 12-14 are clearly indexed/ordered/identified with the identifiers in the list for selection). 

The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the graphics building interface is provided via a communication session established between the user computing entity and a graphics computing entity. 
However, Kedenburg further teaches the claim limitation that the graphics building interface is provided via a communication session established between the user computing entity and a graphics computing entity (Kedenburg teaches at FIG. 1 that the graphics building interface is provided at the video presentation App 106 via a communication session established between the user computing entity 102a-102n and 104a-104n and a graphics computing entity 108). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that a provider server acts as an intermediary between the user computing entity and the graphics computing entity for facilitating the communication session. 
Kedenburg further teaches the claim limitation that a provider server acts as an intermediary between the user computing entity and the graphics computing entity for facilitating the communication session (Kedenburg teaches at FIG. 1 and FIG. 9 a provider server (the social networking system) acts as an intermediary between the client devices 906 and the graphics computing entity that generates the video enhancement overlay). 
Re Claims 12-16 and 18-19: 
The claim 12 is in parallel with the claim 1 in an apparatus form. The claim 12 further recites: an apparatus for generating a digital graphic, the apparatus comprising at least one processor, a network interface configured to communicate via at least one network, and 
However, Kedenburg further teaches the claim limitation of an apparatus for generating a digital graphic, the apparatus comprising at least one processor, a network interface configured to communicate via at least one network (Kedenburg Paragraph 0113-0115), and a memory storing computer-executable code portions (Kedenburg Paragraph 0110-0111), the computer-executable code portions configured to, when executed by the at least one processor, cause the apparatus to at least to perform the method of the claim 1 (Kedenburg FIG. 9 and Paragraph 0110-0111). 
The claims 12-16 and 18-19 are subject to the same rationale of rejection as the claims 1-5 and 8-9, respectively. 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a computer program product claim. The claim 20 further recites a computer program product for generating a digital graphic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to perform the method of the claim 1. 
However, Kedenburg further teaches the claim limitation of a computer program product for generating a digital graphic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613